Citation Nr: 1803551	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, with hypertension and erectile dysfunction (ED). 

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for bilateral bunions, to include as secondary to service-connected diabetes mellitus, type II.  

6.  Entitlement to service connection for a lung disability, to include interstitial pulmonary fibrosis and chronic obstructive pulmonary disorder (COPD).

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C. 

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for gastroesophageal reflux disorder (GERD).  

10.  Entitlement to service connection for gout, to include as secondary to service-connect diabetes mellitus, type II.  

11. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Ashley Brooke Thomas, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011, December 2011, June 2014, and January 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference during a May 2017 Board hearing.  A transcript of the hearing is included in the claims file.  

The RO certified an appeal to reopen a claim of entitlement to service connection for major depressive disorder.  While cognizant of the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), and after reviewing the contentions and evidence, the Board determines that this issue should be re-characterized and is more accurately stated as listed on the title page of this decision.

The Veteran appealed a January 2016 rating decision denying disability ratings in excess of 10 percent for diabetic peripheral neuropathy of the right and left upper extremities by a June 2016 notice of disagreement (NOD).  As the record indicates that the RO is diligently developing these claims and the matters have not been certified for appellate review, the Board will not undertake review of these matters at this time.  

In July 2017, the Veteran submitted a statement waiving initial review of newly submitted evidence by the Agency of Original Jurisdiction (AOJ) following the issuance of the latest supplemental statement of the case (SSOC).  

The issues of entitlement to service connection for gout, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  During the appellate period, the Veteran was required to take oral hypoglycemic agents and restrict his diet, but he was not required to regulate his activities to control his diabetes mellitus, type II symptoms.

2.  The Veteran's peripheral neuropathy of the right lower extremity has not been manifested by an incomplete paralysis of the internal popliteal nerve that was moderate in severity during the appeal period.  

3.  The Veteran's peripheral neuropathy of the left lower extremity has not been manifested by an incomplete paralysis of the interval popliteal nerve that was moderate in severity during the appeal period.  

4.  An in-service stressor sufficient to cause current PTSD has not been verified.

5.  The Veteran withdrew his service connection claim for bilateral bunions, to include as secondary to service-connected diabetes mellitus, type II, during the May 2017 Board hearing.  

6.  A lung disability, to include interstitial pulmonary fibrosis and COPD, did not have its onset in service and is not otherwise related to service, to include exposure to herbicides.

7.  In a May 2006 rating decision, the RO denied claims of entitlement to service connection for major depressive disorder, hepatitis C, and GERD.  Although notified of the RO's decision by a July 2006 letter, the Veteran did not appeal this decision and he did not submit new and material evidence within one year, and the decision became final. 

8.  Evidence associated with the claims file since the May 2006 rating decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, hepatitis C, and GERD, and does not raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II have not been met during the appeal period.  38 U.S.C §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic Code (DC) 7913 (2017).

2.  The criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8624 (2017).  

3.  The criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8624.  

4.  The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).

5.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for bilateral bunions, to include as secondary to service-connected diabetes mellitus, type II, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for service connection for a lung disability, to include interstitial pulmonary fibrosis and COPD, have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

7.  The May 2006 rating decision denying claims of entitlement to service connection for major depressive disorder, hepatitis C, and GERD is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2017).

8.  As evidence received since the May 2006 rating decision is not new and material, the criteria for reopening the claims of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, hepatitis C, and GERD have not been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded VA examinations in December 2010, January 2011, February 2011, December 2013, November 2015, and July 2016 for the issues the Board is adjudicating below.  In multiple statements throughout the appeal, the Veteran's attorney has made assertions regarding the adequacy of VA examinations, which the Board notes are generic boilerplate, with no suggestion of specific inadequate portions.  The Board determines that these examination reports and medical opinions, when read as a whole, contain clear explanations in support of the VA examiners' opinions and findings following a thorough review of the pertinent records, lay statements, and medical principles.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  These VA examinations are adequate to decide the Veteran's claims.


Increased Ratings, Generally

The Veteran asserts that his diabetes mellitus, type II and peripheral neuropathy of the bilateral lower extremities should be rated higher than the currently-assigned disability ratings.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran filed an application for an increased rating for his diabetes mellitus, type II, that was received by VA on September 21, 2010, and he appealed the initially assigned disability ratings for the bilateral lower extremities from this date. 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Diabetes Mellitus, Type II With Hypertension and ED

The Veteran is seeking a rating in excess of 20 percent disabling for diabetes mellitus, type II.  

His diabetes is rated pursuant to 38 C.F.R. § 4.119, DC 7913, which assigns a 20 percent disability rating where diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  When diabetes requires insulin, restricted diet, and regulation of activities, it is evaluated as 40 percent disabling.  Diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Finally, diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.  38 C.F.R. § 4.119, DC 7913.

Note (1) provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under this DC.  Id.  In that regard, and as noted below in more detail, the Veteran's service-connected hypertension and ED disabilities are rated as noncompensable and are a part of his diabetic process.

Under DC 7101, which provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension), hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  38 C.F.R. § 4.104, DC 7101 (2017). 

Similarly, the Veteran's ED is rated as noncompensable (zero percent) under 38 C.F.R. § 4.115b, DC 7522 (2017), and the Veteran receives special monthly compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350(a) (2017) due to his symptoms.  DC 7522 allows for a higher disability rating of 20 percent when the evidence shows both loss of erectile power and a physical deformity of the penis.  38 C.F.R. § 4.115b. 

During a December 2010 VA examination, the Veteran was noted to be taking oral medication on a daily basis to treat his diabetes mellitus, type II symptoms.  The examiner noted that the Veteran did not have any episodes of ketoacidosis or hypoglycemia reactions.  The examiner also noted that the Veteran was instructed to follow a restricted or special diet to treat his symptoms; however, the Veteran was not restricted in his ability to perform strenuous activities.  The examiner noted that the Veteran used medication to treat his hypertension symptoms, but the blood pressure readings during the examination showed that his diastolic pressure was less than 100.  The Board notes that the February 2011 VA examination showed nearly identical results, and again reiterated that the Veteran used oral hypoglycemic agents and restricted his diet, but he was not required to regulate his activities due to his diabetes.  

During a December 2013 VA examination, the Veteran was again noted to be managing his diabetes symptoms through a restricted diet and prescribed oral hypoglycemic agents.  This examiner also noted that the Veteran did not need to regulate his activities as part of medical management of his diabetes mellitus.  The examiner noted that the Veteran saw a medical care provider less than two times per month due to episodes of ketoacidosis or hypoglycemia, and that he did not have any such episodes during the previous 12 months.  The examiner also noted that the Veteran had ED and hypertension due to his diabetes mellitus.  A VA examination for hypertension from the same day showed readings below 160mm systolic and below 90mm diastolic and the Veteran stated that his blood pressure stays perfect because he complied with his medication regiment.  Similarly, a VA examination for the Veteran's male reproductive system showed that he had ED, but that his penis, testes, and epididymis were otherwise normal.  The same results were noted during November 2015 VA examinations for the Veteran's diabetes mellitus, hypertension, and male reproductive system, expect that the examiner did not perform a physical evaluation of the Veteran's penis per the Veteran's request.  Likewise, the July 2016 VA examination for the Veteran's diabetes mellitus showed the same results as were noted during the December 2013 and November 2015 VA examinations.  

The claims file includes many treatment records from a private doctor since 2010 showing that the Veteran was taking medication for hypertension and following a diet.  However, these records do not show that he was asked by a medical profession to restrict his activities due to his diabetes mellitus.  Additionally, these records do not indicate that his blood pressure readings showed a compensable hypertension disability at any time during the appeal period.  Similarly, VA treatment records since 2005, such as a July 2013 nurse practitioner note, show that the Veteran's diabetes was controlled through diet and oral medication, but did not require the regulation of activities, and that his blood pressure readings were at their goal.  

In addition to this medical evidence, the Veteran testified during the May 2017 Board hearing that he did not use insulin to treat his diabetes symptoms.  He noted that he restricts his diet by not eating any sugar.  Additionally, he noted that his blood sugar and insulin levels were excellent.  He also testified that he used three types of medications to treat his hypertension symptoms and that his blood pressure readings are well-controlled.  He testified that his ED disability affects his sex life, but he did not endorse any type of deformity of the penis.  

After reviewing the entire claims file, the Board finds that during the appellate period, the Veteran was required to take oral hypoglycemic agents and restrict his diet, but he was not required to regulate his activities to control his diabetes mellitus, type II symptoms.  Additionally, his hypertension and ED symptoms have been noncompensable during the appeal and are considered part of the diabetic process.  The evidence cited above does not indicate that the Veteran's systolic pressure was predominantly 160mm or more or that his diastolic pressure was predominantly 100mm or more, or that he has a deformity of the penis.  

Accordingly, the evidence does not show that a rating in excess of 20 percent is warranted at any time during the appeal for the Veteran's diabetes mellitus, type II with hypertension and ED.  38 C.F.R. §§ 4.104, 4.11b, 4.119, DCs 7101, 7522, 7913.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  See 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Peripheral Neuropathy of the Right and Left Lower Extremities

The Veteran asserts that his peripheral neuropathy of the bilateral lower extremities should be rated higher than the currently-assigned disability ratings.  Because the evidence pertaining to these disabilities is located in the same or similar documents, the Board shall analyze them together below.  

The Veteran's disabilities are rated under 38 C.F.R. § 4.124a, DC 8624, which rates neurologic manifestations of the lower extremities associated with the internal popliteal (tibial) nerve.  Mild incomplete paralysis of the popliteal nerve warrants a 10 percent rating.  A 20 percent rating requires evidence of moderate incomplete paralysis of the nerve.  A 30 percent rating requires evidence of severe incomplete paralysis of the popliteal nerve.  A maximum 40 percent rating requires evidence of complete paralysis, where the plantar flexion is lost, frank adduction of the foot is impossible, flexion and separation of the toes is abolished, no muscle in the sole can move, and plantar flexion of the foot is lost in lesions of the nerve high in popliteal fossa.  38 C.F.R. § 4.124a, DC 8624. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, they should be combined with application of the bilateral factor.  See 38 C.F.R. § 4.124a.

During a December 2010 VA examination, the Veteran complained of fatigue in his legs and that he has problems with his balance due to neurologic symptoms in his legs.  A physical examination of his lower extremities showed decreased dorsal pedis and posterior pulses in both lower extremities.  A reflex examination showed normal results, except that his ankle jerk reflexes were hypoactive.  A sensory examination showed decreased sensation in the tibial, toes, and dorsal sections of each foot, but motor strength testing showed normal results in each lower extremity.  The examiner noted that the Veteran did not have any muscle atrophy and that his muscle tone was normal.  The examination showed that the Veteran's tibial nerve was affected and that he had a slight limp.  Same results were noted during a February 2011 VA examination.  

An October 2011 VA examination for the Veteran's bilateral upper extremity symptoms shows the Veteran's complaints of moderate intermittent pain in the right and left lower extremities as well, and he stated that he did not have constant pain.  Muscle strength, reflex, and sensory examination showed normal results in the lower extremities, and the examiner noted that there was no evidence of muscle atrophy or tropic changes.  

During a December 2013 VA examination, the Veteran complained of pain, numbness, and tinging in both legs and toes.  He endorsed symptoms of mild intermittent pain and mild numbness in both legs, but he did not have any paresthesias and/or dysthesias or constant pain in either leg.  Muscle strength, deep tendon reflex, and sensory testing showed normal results.  The examiner determined that the Veteran had mild popliteal nerve paralysis in the right and left lower extremities.  

A November 2015 VA examination showed that the Veteran was taking gabapentin medication, which he reported helped his symptoms.  However, he  also endorsed symptoms of shooting pain in his feet and lots of tingling and some mild numbness.  Specifically, he stated that he had severe intermittent pain and mild numbness in both lower extremities, but he did not have any constant pain or paresthesias and/or dysesthesias.  Muscle strength, reflex, and sensory examinations showed normal results.  The examiner noted that the Veteran's bilateral lower extremity diabetic peripheral neuropathy would mildly impact his ability to stand and walk for prolonged periods of time.  Following a physical evaluation, the examiner determined that the Veteran had mild bilateral popliteal nerve paralysis.  

Similar symptoms were noted in a July 2016 VA examination report, which showed the Veteran's complaints of problems with balance and prolonged standing and walking.  The Veteran endorsed symptoms of moderate intermitted pain in both lower extremities, but denied any numbness, constant pain, or paresthesias and/or dysesthesias.  Muscle strength, reflex, and sensory examinations again showed normal results.  This examiner also noted that the Veteran's lower extremity peripheral neuropathy manifested as mild incomplete paralysis of the internal popliteal nerve in both legs.  

In addition to these VA examinations, a May 2011 private progress note showed no acute changes or localized signs of neurologic disorders, cyanosis, or clubbing in the extremities, but did show edema in the ankle.  Additionally, a July 2013 VA nurse practitioner showed his complaints of tingling, numbness, and burning in the feet.  He denied any significant numbness, tingling, pain, or burning in either foot during a March 2014 VA podiatry consultation for diabetic foot care.  

During the May 2017 Board hearing, the Veteran contended that his feet had atrophied due to his peripheral neuropathy.  He also testified that he continued to have tinging and numbness in his feet, which had gotten worse over the years.  The Board notes that the Veteran did not allege worsening of his bilateral lower extremity symptoms since the last VA examination in July 2016.  He also stated that his bilateral lower extremity peripheral neuropathy affected his ability to walk.  

Given this evidence, the Board finds that the Veteran's peripheral neuropathy of the right and left lower extremity manifested with an incomplete paralysis of the internal popliteal nerve that was mild in severity during the entire appeal period.   Specifically, the VA examination reports and VA and private treatment records noted above show the Veteran's complaints of intermittent pain from mild to severe, as well as frequent complaints of numbness and burning in his feet.  However, all of the VA examiners determined that the severity of the incomplete paralysis of the popliteal nerve in the right and left lower extremities was mild, at most.  The Board acknowledges the Veteran's statements during the May 2017 Board hearing that his lower extremities had atrophied; however, the evidence, including the December 2010, February 2011, December 2013, November 2015, and July 2016 VA examination reports, shows that the Veteran did not have muscle atrophy in his legs, and that muscle strength was normal.  

Thus, initial ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremity are not warranted at any time during the appeal because the preponderance of the medical and lay evidence is against a finding that the Veteran's right and left lower extremity neuropathy symptoms resulted in a moderate impairment of the popliteal nerve.  

Accordingly, as the preponderance of the evidence is against the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right and left lower extremity since September 21, 2010, the benefit of the doubt doctrine does not apply, and the claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 49. 

Service Connection for PTSD

The Veteran contends that his current PTSD is caused by his active duty service, to include being held hostage by another service member and witnessing this service member commit suicide, and being subjected to mortar attacks while stationed in Vietnam.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The diagnosis of PTSD must comply with the criteria set forth in the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-5).  See 38 C.F.R. §§ 4.125(a), 4.130 (2017).  However, the record reflects that the Veteran's psychiatric health has also been analyzed under the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV) criteria because it was analyzed prior to the release of the DSM-5.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of the DSM-IV as well. 

DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. 

DSM-5 provides that at least one criteria from Criterion A, B, C, F, G, and H are met, and that at least two criteria from Criterion D and E are met.  See  https://www.ptsd.va.gov/professional/PTSD-overview/dsm5_criteria_ptsd.asp (noting the DSM-5 criteria for PTSD and the requirements for a successful diagnosis from each Criterion).  

The revised 38 C.F.R. § 3.304(f)(3) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  Effective on July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010). 

The revised 38 C.F.R. § 3.304(f)(3) provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

For purposes of 38 C.F.R. § 3.304(f)(3) "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  75 Fed. Reg. 39843, 39852 (July 13, 2010).  

The Veteran's VA treatment records indicate that he was diagnosed with PTSD during the January 2011 VA examination under DSM-IV criteria.  Thus, the first element of service connection is met.

Regarding the second element of service connection, the Veteran's service treatment records do not show any complaints of or treatment for any acquired psychiatric disorder symptoms.  Specifically, the Veteran's March 1968 entrance examination and January 1970 separation examination note that the Veteran's psychiatric symptoms were normal and he denied having any symptoms of frequent trouble sleeping, frequent or terrifying nightmares, or depression or excessive worry.  The evidence does not show that the Veteran complained of or was treated for PTSD until many years after service.  For example, the Veteran was seen and treated for a depressive disorder during the 1990s by private doctors; however, the first notation of a PTSD diagnosis is not until July 2006.  In fact, an August 2005 VA primary care note showed that the Veteran had a negative PTSD screening.  

Nonetheless, the Veteran contends that his current PTSD is caused by two in-service incidents.  He contended in multiple statements throughout the appeal that he and his unit were subject to mortar attacks while he was stationed in Vietnam and that on one occasion a refrigerator saved his life because it absorbed the explosion blast and shrapnel from the mortar.  Although the Veteran has alleged that he was subject to combat situations while stationed in Vietnam, the Board determines that the record does not support that the provisions of revised 38 C.F.R. § 3.304(f)(3) pertaining to "fear of hostile military or terrorist activity" apply to him.  Specifically, the Veteran's service personnel and service treatment records do not indicate that he engaged with a hostile enemy force during his active duty service from March 1968 to January 1970.  Even though he served in Vietnam from March 1969 to January 1970, his personnel records do not show any combat-related commendations or medals.  Apart from the Veteran's statements, the record does not corroborate that he engaged in combat while stationed in Vietnam.  

Although a private medical professional determined in a February 2015 vocational psychological evaluation that the Veteran's PTSD was caused by his military combat trauma from Vietnam, the Board notes that 38 C.F.R. § 3.304(f)(3) requires that a confirmation that current PTSD is based on the claimed stressor due to a fear of hostile military or terrorist activity must be made by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  See 38 C.F.R. § 3.304(f)(3).  This psychologist is not a VA psychologist and was not contracted through VA.  In the March 2011 VA examination report, the VA examiner specifically found that the stressor of the soldier committing suicide was not related to fear of hostile military or terrorist activity.  The Veteran did not discuss the stressor where he claims he was on the receiving end of mortar attacks at this examination.  Thus, that examiner made no determination as to that stressor.  In the December 2013 VA examination report, the examiner determined that the Veteran did not meet the criteria for service connection for PTSD.  

Accordingly, as the Veteran's claimed in-service stressor of being subjected to mortar attacks in Vietnam is inconsistent with the places, types, and circumstances of the Veteran's service and has not been found by a VA examiner to be due to a fear of hostile military or terrorist activity, the Board determines that this unverified in-service stressors do not meet the criteria of the provisions of 38 C.F.R. § 3.304(f)(3).

The Board finds the Veteran's statements regarding his other in-service stressor, wherein he alleges that a soldier committed suicide in his presence, to not be credible.  Specifically, the Veteran contends that he saw a fellow soldier commit suicide.  In a July 2006 statement, the Veteran asserted that he was advising a soldier to be processed under a 212 action (which, according to the Veteran, means a less-than-honorable discharge).  The soldier left and returned with a loaded M-16 gun.  The Veteran wrote he believed that this soldier was going to shoot him, but the soldier shot himself in the head.  The Veteran stated that the soldier had surgery, but that he escaped his restraints after surgery and "in effect clawed his brain out with his fingers until he died."  The Veteran stated that he visited this soldier in the hospital.  He contended that he sees this soldier in his nightmares.  

An August 2006 VA mental health note shows that the Veteran described a different iteration of facts to a VA mental health professional.  The Veteran stated that while he was stationed in Vietnam, he saw a man kill himself in front of him.  The Veteran told the medical professional that he thought this man was going to kill him, and that he sometimes had dreams about this incident.  

Likewise, the Veteran told a January 2011 VA examiner that he saw a young soldier committing suicide by gun shot in front of him.  The Veteran stated that he was processing a less than honorable discharge for this young soldier and that this soldier left the building but returned with a rifle.  The Veteran stated that he thought this soldier was going to kill him, but that this soldier turned the rifle on himself and shot himself.  The Veteran told the VA examiner that the soldier died a few hours later and that the Veteran was asked to identify the body.  The VA examiner concluded that this claimed stressor was the cause of the Veteran's current PTSD symptoms.  

In a September 2011 statement, the Veteran asserted that his commanding officer did not want him to make any written statement regarding the incident involving the young soldier.  

A December 2011 reply from the Defense Personnel Records Information Retrieval System (DPRIS) indicates that morning reports from March 1969 and April 1969 show that a soldier, who has the same name as the soldier that the Veteran described, was part of the same unit as the Veteran.  The morning reports from May 1969 show that the soldier was relieved from his assigned unit and transferred to the US Army Vietnam Patient Casualty Company and attached to the 67th Evacuation Hospital.  A review of the casualty data showed that this soldier died in June 1969 and that his death was caused by suicide.  However, this DPRIS reply did not document or discuss any interaction between the Veteran and this soldier, nor did this reply discuss the specifics of the soldier's death, apart from noting that it was caused by suicide.  The Board finds that the evidence establishes that this soldier did, in fact, commit suicide, but does not find that the description provided by the Veteran as to what transpired prior to the suicide to be credible, which is discussed in more detail below.

The Board notes that a December 2013 VA examination report shows that the Veteran did not meet the criteria for a diagnosis of PTSD pursuant to DSM-5 criteria because he did not meet the requirements for Criterions B, D, F, G, and H.  The Board notes that this examination report does not indicate or discuss that the Veteran alleged that his current PTSD signs and symptoms were caused by an in-service stressor in which he witnessed a soldier commit suicide or that such a soldier brandished a weapon in his direction while the Veteran was attempting to process his paperwork.  

In the February 2015 private vocational psychiatric evaluation report, it shows that the Veteran reported that the soldier had held him at gunpoint for 20 minutes-an allegation that the Veteran had not made previously.  The Veteran reported that the soldier then committed suicide with his rifle.  

During the May 2017 Board hearing, the Veteran testified that it took him approximately three days to process a young soldier for a less-than-honorable discharge.  He stated that after speaking with the soldier's grandmother, this soldier returned with a gun, his M-16 rifle, wanting the Veteran to reverse the discharge, which the Veteran stated he could not do.  The Veteran stated that this soldier took him hostage for approximately 20 minutes with the soldier's gun, which was locked and loaded, pointed at the Veteran.  The Veteran testified that the soldier threatened him to fix the paperwork.  The Veteran stated that he talked the soldier down, who went approximately 200 feet to his barracks and then shot himself in the head.  The Veteran testified that the soldier was taken to the hospital and had surgery performed.  The Veteran stated that the soldier escaped his hand restraints, clawed his bandages off, and "literally clawed his brains out on the bed."  The Veteran testified that he was asked to identify the body and that he witnessed the soldier's deceased body.  

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support a veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  The Court of Appeals for Veterans Claims (Court) has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996); see Kays v. Snyder, 846 F.3d 1208 (Fed. Cir. 2017) (Federal Circuit affirming a Court decision, which affirmed the Board's denial of service connection for PTSD due to the absence of credible supporting evidence of the claimed in-service stressor).  

Given this evidence, the Board finds that an in-service stressor sufficient to cause current PTSD has not been verified.  Although the January 2011 VA examiner determined that the Veteran's current PTSD was caused by his witnessing the death of a young soldier by suicide, the Board determines that this unverified stressor did not happen the way the Veteran has described.  Specifically, although the December 2011 DPRIS reply notes that morning reports from June 1969 show that a soldier, who bears the same name as stated by the Veteran, committed suicide, the record does not support the Veteran's contentions that this soldier brandished or pointed a rifle or gun at the Veteran, or that he held the Veteran hostage, or committed suicide in front of the Veteran.  The probative value of the Veteran's statements regarding the circumstances of this soldier's death is greatly diminished by the inconsistencies in the record in describing this stressor  Specifically, the Veteran initially stated in a July 2006 statement that this soldier died in the hospital after clawing his own brains out after surgery.  The following month, the Veteran contended that this soldier committed suicide in front of the Veteran.  Likewise, the Veteran stated during the January 2011 VA examination that this soldier died several hours after he shot himself.  At the December 2015 private vocational evaluation, the Veteran told the private psychologist that the soldier had held him at gunpoint.  This fact had not been previously provided.  At the May 2017 Board hearing, the Veteran testified that this soldier shot himself not in the Veteran's presence but approximately 200 feet away in the soldier's barracks.  The Veteran again asserted that this soldier literally clawed his brains out following surgery.  The changing of the facts of this story has caused the Board to find the story not credible.  

Overall, the Veteran's stressors remain unverified.  The January 2011 VA medical professional and the February 2015 private medical professional who attributed the Veteran's current PTSD to his in-service stressors based their statements upon the Veteran's self-reported history and these unverified stressors.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Consequently, these medical opinions in support of the Veteran's service connection claim, which were based solely upon the Veteran's in-service stressors of unverified exposure to hostile military or terrorist activity and his not credible reports of being held hostage and witnessing the death of a soldier, are of no probative value.

Therefore, as the preponderance of the evidence is against the claim of entitlement to service connection for PTSD, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Withdrawal of a Claim of Service Connection for Bilateral Bunions

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  Id. 

In the presence of his attorney, and after being sworn in, the Veteran testified during the May 2017 Board hearing that he wished to withdraw his appeal for the claim of entitlement to service connection for bilateral bunions, to include as secondary to service-connected diabetes mellitus, type II.  A written transcript of the Veteran's testimony is of record.  Thus, there are no allegations of errors of fact or law for appellate consideration for the Veteran's service connection claim for bilateral bunions.  38 C.F.R. § 20.202 (2017).  The Board does not have jurisdiction to review this claim and the appeal for this claim is therefore dismissed.

Service Connection for Lung Disability 

The Veteran contends that his current lung disability is related to exposure to herbicides.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for a lung disability, to include interstitial pulmonary fibrosis and COPD.  The reasons for this determination follow.

The Veteran meets the requirements for a presumption of herbicide exposure.  38 C.F.R. § 3.307.  Although respiratory cancers are presumed to be related to herbicide exposure if manifested, the evidence does not show that the Veteran has or has ever had any type of respiratory cancer.  The Veteran has been diagnosed with interstitial pulmonary fibrosis and COPD, which are not diseases presumptively related to herbicide exposure.  Nonetheless, these diagnoses may be considered on a direct basis as related to presumed herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

There is competent evidence of a current disability, as demonstrated by the diagnoses of interstitial pulmonary fibrosis and COPD.  Thus, the requirement of a current disability is met.

As to in-service disease or injury, the Board finds that the evidence does not support a finding of a lung disease or injury.  For example, the service treatment records do not show complaints of or treatment for a lung disability, to include symptoms of a lung disability.  The January 1970 Report of Medical Examination shows that clinical evaluation of the lungs and chest was normal.  In the Report of Medical History that the Veteran completed at that time, he specifically denied shortness of breath, pain or pressure in the chest, asthma, and chronic cough, while reporting a positive history for other medical symptoms.  The Veteran was exposed to herbicides, and thus that fact is established.

Where the Veteran's claim fails is the lack of competent evidence of a nexus between the post service diagnoses of interstitial pulmonary fibrosis and COPD and service, to include exposure to herbicides.  In 2005, approximately 35 years after service, the Veteran's lungs were found to be clear to auscultation and percussion.  In July 2006, when the VA examiner was asked if the Veteran had COPD, the answer was no.  The evidence of record establishes that the Veteran was diagnosed with a lung disability in approximately 2010-which is approximately 40 years following service discharge.  The Veteran was asked at the May 2017 hearing before the undersigned if he had been told what was the cause of his lung disability, and he stated he had not.  Additional treatment records were received after the May 2017 hearing, and they do not show a medical professional attributing the lung disability to service, to include herbicide exposure.  The Board concludes that there is a lack of competent evidence of a nexus between the post-service lung disabilities of interstitial pulmonary fibrosis and COPD and service.

To the extent that the Veteran asserts a nexus to herbicide exposure, the Board considers this issue to be a complex medical question.  The Veteran is not shown to have the expertise to provide a competent opinion on this matter and any such assertions from him are not probative.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Moreover, other than generalized lay statements that indicate that the current lung disorder may be associated with herbicide exposure, there is a lack of competent evidence of a nexus between the post service lung disorders and service.  Consequently, a VA examination on this question is not warranted.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

For the above stated reasons, the preponderance of the evidence is against the claim for service connection for a lung disorder, to include interstitial pulmonary fibrosis and COPD.  The benefit of the doubt doctrine is therefore not for application. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. The claim is denied.


Applications to Reopen Claims of Entitlement to Service Connection

In September 2010, the Veteran submitted applications to reopen claims of entitlement to service connection for depression, hepatitis C, and GERD.  Because the evidence pertaining to these disorders is located in the same or similar documents, the Board shall analyze them together below.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

In a May 2006 rating decision, the RO denied service connection for major depressive disorder because the evidence, including the Veteran's service treatment records and VA treatment records in 2005 and 2006, did not show that the Veteran's currently-diagnosed major depressive disorder manifested in service or was caused or aggravated by his active duty service, including his presumed exposure to herbicides while stationed in Vietnam.  Similarly, the RO denied the claim of entitlement to service connection for hepatitis C because the Veteran's hepatitis C did not manifest in service and was not caused or aggravated by his active duty service, to include exposure to herbicides while stationed in Vietnam or is a complication of PTSD.  Likewise, the RO denied service connection for GERD because the evidence did not show that this disorder manifested in service or was caused or aggravated by service.  The Veteran was notified of the May 2006 rating decision by a July 2006 letter.  The Veteran did not file an NOD and he did not submit new and material evidence within one year pertaining to these claims.  Thus, the May 2006 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103.  

Initially, the Board notes that the AOJ associated with the claims file outstanding service department records, in the form of personnel records, in October 2011.  See 38 C.F.R. § 3.156(c) (delineating instances in which VA will reconsider previously denied claims based on newly associated official service department records after a prior disallowance).  However, these official service department records are not relevant to the Veteran's claims to reopen entitlement to service connection for an acquired psychiatric disorder, other than PTSD, hepatitis C, or GERD because these records do not discuss or pertain to any acquired psychiatric disorder, hepatitis C, or GERD.  Thus, the Board determines that the provisions of 38 C.F.R. § 3.156(c) do not apply to the Veteran's applications to reopen claims of entitlement to service connection for these disorders.  

Since the May 2006 rating decision, the Veteran has submitted additional VA and private treatment records, such as from March 2008, September 2010, May 2011, and December 2013, which show the presence of a current depressive disorder, hepatitis C that was in remission, and GERD symptoms; however, these records do not discuss or show that these disorders manifested in service or were caused or otherwise related to the Veteran's active duty service.  Likewise, the Veteran testified during the May 2017 Board hearing regarding his treatment of current psychiatric symptoms, hepatitis C, and GERD, and he stated his assertions that these disorders are related to his active duty service.  As the presence of a major depressive disorder, hepatitis C, and GERD were of record prior to the May 2006 rating decision, the information in these additional VA and private treatment records, as well as the Veteran's statements during the May 2017 Board hearing, is not new as it was known to VA adjudicators at the time of the previous denial of service connection for these disorders.  

Furthermore, a December 2013 VA examiner determined that the Veteran had major depressive disorder that was in partial remission, but concluded that this disorder was not due to or because of the Veteran's military service.  Similarly, a February 2015 private vocational evaluation showed that the Veteran's major depressive disorder was secondary to his PTSD.  The December 2013 VA examiner's medical opinion does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for an acquired psychiatric disorder, other than PTSD, as it shows that his major depressive disorder is not related to his military service.  Additionally, the opinion in the February 2015 private vocational evaluation report that the Veteran's current major depressive disorder is secondary to his PTSD does not raise a possibility of substantiating the claim because the Veteran's PTSD has been determined to be not service connected.  See 38 C.F.R. §§ 3.156(a), 3.310 (2017).

Overall, the new lay and medical evidence does not raise a reasonable possibility of substantiating the claims.  Thus, the applications to reopen claims of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, hepatitis C, and GERD are denied.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


ORDER

A disability rating in excess of 20 percent for diabetes mellitus, type II with hypertension and ED is denied. 

An initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied. 

An initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.  

Service connection for PTSD is denied. 

The issue of entitlement to service connection for bilateral bunions, to include as secondary to service-connected diabetes mellitus, type II, is dismissed.  

Service connection for a lung disability, to include interstitial pulmonary fibrosis and COPD, is denied.

The application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is denied.  

The application to reopen a claim of entitlement to service connection for hepatitis C is denied.  

The application to reopen a claim of entitlement to service connection for GERD is denied. 



REMAND

The Board must remand the Veteran's claim of entitlement to service connection for gout, as well as his claim for entitlement to a TDIU, for additional evidentiary and procedural development. 

The Board must remand the Veteran's claim for service connection for gout, to include as secondary to service-connected diabetes mellitus, type II, for an addendum VA medical opinion.  Specifically, the Veteran underwent a VA examination in April 2014, during which he was diagnosed with gout on his bilateral feet.  The VA examiner opined that the Veteran's gout is less likely than not caused by his service connected diabetes mellitus in the absence of a renal disease.  However, the examiner noted that untreated high blood pressure or hypertension and chronic disorders, such as diabetes, high levels of fat, hyperlipidemia, and arteriosclerosis, made it more likely that a person will develop gout, but not cause gout.  The Board notes that this examiner did not provide an opinion as to whether the Veteran's service-connected diabetes mellitus, type II and hypertension aggravated (permanently worsened) beyond normal progression his current bilateral foot gout.  Thus, an addendum VA medical opinion is required to adjudicate the Veteran's claim.  

As the Veteran's TDIU claim is inextricably intertwined with the Veteran's other remanded claim, the claim for TDIU must also be remanded.

Accordingly, the case is REMANDED for the following actions:

1. Return the claims file to the April 2014 VA examiner and request that she re-review the claims file and respond to the below inquiries regarding the Veteran's service connection claim for gout.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and cause of his current gout disorder.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the April 2014 VA examination report, and sound medical principles, the VA examiner should provide an opinion as to:

i. Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current gout was aggravated (permanently worsened) beyond normal progression due to the Veteran's service-connected diabetes mellitus, type II and/or hypertension disabilities. 

ii. If the examiner finds that diabetes mellitus, type II and/or hypertension aggravates the gout on the Veteran's feet, the examiner is asked to state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline for gout prior to aggravation.  If the examiner is unable to establish a baseline for the gout prior to the aggravation, he or she should state such and explain why a baseline cannot be determined.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2. After completing Step 1 and any other development deemed necessary, readjudicate the claim of entitlement to service connection for gout, and entitlement to a TDIU in light of the new evidence.  If the benefits sought on appeal remain denied, an SSOC should be furnished to the Veteran and his attorney.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


